UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-1837


DERRICK MICHAEL ALLEN, SR.,

                     Plaintiff - Appellant,

              v.

RENTGROW, INC.; ANANT YARDI; GORDON MORRELL; CORPORATION
SERVICE COMPANY,

                     Defendants - Appellees.



                                       No. 20-2014


DERRICK MICHAEL ALLEN, SR.,

                     Plaintiff - Appellant,

              v.

RENTGROW, INC.; ANANT YARDI; GORDON MORRELL; CORPORATION
SERVICE COMPANY,

                     Defendants - Appellees.




Appeals from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief District Judge. (1:20-cv-00256-TDS-LPA)
Submitted: November 23, 2020                                 Decided: December 7, 2020


Before KING and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Derrick Michael Allen, Sr., Appellant Pro Se. Richard Wyatt Andrews II, Jeffrey Scott
Southerland, TUGGLE DUGGINS, PA, Greensboro, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Derrick Michael Allen, Sr., seeks to appeal the district court’s orders dismissing

three of the four defendants in this civil action. This court may exercise jurisdiction only

over final orders, 28 U.S.C. § 1291, and certain interlocutory and collateral orders, 28

U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541,

545-46 (1949). The orders Allen seeks to appeal are neither final orders nor appealable

interlocutory or collateral orders. Accordingly, we deny Allen’s motions for a transcript

at government expense and dismiss the appeals for lack of jurisdiction. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                               DISMISSED




                                             3